Citation Nr: 1412539	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  13-19 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rutkin, Joshua M.
INTRODUCTION

The Veteran served on active duty from December 1944 to November 1946, so during World War II.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In support of his claims, the Veteran testified at a videoconference hearing in March 2014 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the proceeding is of record. 

The Veteran submitted additional evidence during the hearing and indicated on the record (as documented in the transcript) that he was waiving his right to have the RO initially consider this additional evidence as the agency of original jurisdiction (AOJ), preferring instead that the Board consider it in the first instance.  See 38 C.F.R. § 20.1304(c) (2013).  

Please also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's hearing loss did not manifest during his active service or within one year of his separation from service, and it has not been shown by competent and credible evidence to have been caused or exacerbated by a disease, an injury, or an event during his service - in particular, repeated exposure to loud noise and consequent injury (i.e., acoustic trauma).

2.  Similarly, his tinnitus did not manifest during his active service and has not been shown by competent and credible evidence to have been caused or exacerbated by a disease, an injury, or an event in service - including acoustic trauma.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for bilateral hearing loss is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  Entitlement to service connection for tinnitus also is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

A February 2012 letter provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before initial adjudication of these claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

The Veteran's VA treatment records have been associated with the claims file, as well as an October 1946 separation examination report and a few service personnel records (SPRs), including what amounts to his DD Form 214.  See 38 C.F.R. § 3.159(c).  Unfortunately, the National Personnel Records Center (NPRC), which is a military records repository, has informed VA that other records concerning his service most likely were destroyed in the July 1973 fire there.


The RO also appropriately asked that he complete National Archives and Records Administration (NARA) Form 13055 (Request for Information Needed to Reconstruct Medical Data) in an effort to obtain any Surgeon General's Office (SGO) extracts or other records that might have compensated for his missing service treatment records (STRs), but to no avail.  See VA Adjudication Procedure Manual, M21-1R III.iii.2.E.27.6 (Feb. 6, 2012) (indicating the RO must undertake proper action to notify a claimant of alternative sources of evidence he could provide or ask that VA obtain to supplement the record).  See, too, Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a Veteran in developing facts pertaining to his claim in a case in which his STRs are presumed destroyed includes the obligation to search for alternative medical records, such as by having him complete and return the NA Form 13055 so the RO can obtain abstracts, etc., from the SGO).

So there was compliance with 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(c)(2) in trying to obtain the remaining records concerning his service, even the alternative records mentioned, but also with 38 C.F.R. § 3.159(e)(1) in providing him the required notice of the efforts made and the unfortunate results.

When STRs are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  No presumption, however, either in favor of the claimant or against VA, arises when there are lost or missing STRs.  Cromer, 1 Vet. App. at 217-18 (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown.).  The legal standard for proving the claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  Thus, missing records concerning the Veteran's military service, while indeed unfortunate, do not, alone, obviate the need for him to still have evidence supporting his claim by not only establishing he has the claimed disability but also by suggesting a relationship or correlation between the claimed disability and a relevant event, injury or disease during his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993).  This is the so-called "nexus" requirement to establish the necessary linkage between current disability and service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Indeed, there still is this medical "nexus" requirement even when the claimed disability is alleged to be the result of an event, injury or disease in combat, keeping in mind the Veteran served on active duty in the military during World War II.  In cases where a Veteran asserts entitlement to service connection for injuries or diseases incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  So even with this less pleading requirement, a certain amount of proof is still required to sustain the claim.


Here, even VA's heightened duty to assist has been satisfied.  The Veteran was informed that his service records were missing and provided NA Form 13055, Request for Information Needed to Reconstruct Medical Data.  The Veteran filled out the form, indicating that he was treated for hearing loss and tinnitus at Pana Field Hospital in the Philippines from July to August 1945 while he was assigned to the 143rd Field Artillery Battalion, 40th Division.  This information was provided to the NPRC, which responded that the information could not be reconstructed as the records were likely destroyed in the fire.  The Veteran was notified of VA's inability to obtain the records in an October 2012 letter, and provided an opportunity to submit any records in his personal possession.  He had previously responded to a similar letter sent in February 2012 that he had no further information to submit, and did not respond to the October 2012 letter.  Accordingly, a memorandum making a formal finding of unavailability of his service records was issued in October 2012, setting forth the efforts that had been made to obtain the records, finding that these efforts were exhaustive, and concluding that further efforts would be futile.  See 38 C.F.R. § 3.156(c)(2).  Based on the RO's efforts and the responses by the NPRC, further efforts to obtain his STRs or other service department records are unwarranted.  See id.  He has not identified any other records or evidence he wished to submit or have VA obtain.  

Also in assisting him with his claims, a VA audiological examination was performed in March 2013.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the examination report, the examiner reviewed the medical history, including the Veteran's noise exposure in service (so, in effect, presumed that it occurred as alleged), set forth the relevant clinical findings, and provided an opinion with a supporting explanation that in turn enables the Board to make a fully-informed decision on these claims.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  


During the March 2014 videoconference hearing before the Board, the Veteran's representative requested that another opinion be obtained taking into account a certificate confirming that the Veteran was a "field artillery replacement at the Field Artillery Replacement Training Center where he trained to be a Field Artillery Specialist."  A supplemental opinion is not required, however, as the VA examiner already assumed - so accepted as true - that the Veteran had hazardous noise exposure from proximity to artillery during his service, and thus this additional evidence would not affect the basis of the opinion inasmuch as the alleged injury (namely, acoustic trauma) already has been accepted as having occurred.

Thus, VA's heightened duty to assist has been satisfied, and the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims.  There is no indication of prejudicial error with regards to VA's duties to notify and assist him with these claims.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  Accordingly, the Board will proceed with appellate review of these claims.

II.  Compliance with Hearing Officer's Duties

During the March 2014 Board hearing, the Veteran had an opportunity to provide testimony in support of his claims, facilitated by questioning from the undersigned VLJ and the representative.  There is no indication that there are outstanding records or other evidence, which is obtainable, and which might tend to support the claims.  Thus, given the development undertaken by VA in accordance with its duty to assist, including the provision of a VA examination for the required opinion, and in light of the Veteran's testimony during the hearing, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error with regard to the hearing officer's duties under C.F.R. § 3.103(c)(2) (2013).  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010) (holding, in pertinent part, that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Sanders, 556 U.S. at 407, 410.

III.  Service Connection

In a March 2012 statement and in his March 2014 hearing testimony, the Veteran argued that his hearing loss and tinnitus were caused by hazardous noise exposure and consequent injury (acoustic trauma) from duties as a gunner in a field artillery unit stationed in the Philippines during World War II.  But for the following reasons and bases, the Board finds that service connection is not warranted for either claimed condition, so his appeal is being denied.

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows the disease nevertheless was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss as an organic disease of the nervous system, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service-no matter how remote-will be entitled to service connection without the need to otherwise establish a relationship to service, unless the later manifestations are clearly due to other ("intercurrent") causes.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  If the evidence is insufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").   

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for VA-defined chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

The March 2012 VA examination report reflects audiometric findings establishing the presence of a current ratable hearing loss disability in both ears, so bilaterally.  See 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The presence of tinnitus is also established based on the Veteran's report of experiencing this condition.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board further finds that the Veteran had hazardous noise exposure during his active service on account of his duties as a gunner in a field artillery unit.  See 38 U.S.C.A. § 1154(a) (West 2002) (providing that the circumstances of the Veteran's service must be taken into account).  So there is the required proof of current disability and relevant injury (again, meaning acoustic trauma) in service.  However, the preponderance of the evidence weighs against a relationship between the Veteran's present-day hearing loss and tinnitus and the hazardous noise exposure during his service.  

In this regard, the October 1946 separation examination report reflects that no ear abnormalities were found on that examination, and that a hearing examination (albeit just using the whispered voice test) was normal (15/15).  The Veteran's military service ended the following month, so in November 1946.

According to the March 2012 VA examination report, the Veteran did not remember when he had first noticed hearing loss, but stated that he had begun wearing hearing aids in the late 1960's or early 1970's.  He stated that he had first noticed tinnitus about ten years before the VA examination, meaning in about 2002 or thereabouts, and it had worsened five years earlier, so in about 2007.  VA treatment records from this timeframe, dated since January 2003, show the Veteran denied tinnitus symptoms until August 2007.  The examining audiologist noted the Veteran's history of serving as a gunner on howitzers in the Philippines during service, as well as a favorable nexus opinion by the Veteran's treating physician, but concluded that it was unlikely the Veteran's hearing loss was related to service given the normal whispered voice test at separation and his extensive history of post-service occupational noise exposure as a farmer and construction worker, as well as recreational noise exposure as a hunter, based on his recounted history.  With regards to tinnitus, the examiner concluded that it, too, was less likely than not related to military noise exposure as it did not have its onset until many years after the Veteran's service.

The March 2012 VA examiner's opinion is highly probative evidence against these claims, as it represents the informed conclusion of a medical professional specializing in audiology who reviewed the Veteran's pertinent medical history (indeed, even conceded noise exposure in service) and examined him personally, and his opinions are supported by a clearly articulated rationale that is consistent with the evidence of record.  Although there are no audiometric findings in the separation examination report, owing to the admittedly far less scientific nature of the testing done at that time so long ago, and even though the STRs are otherwise missing, further opinion is not warranted as it is apparent from the face of the record that it would be a matter of mere speculation whether the Veteran had hearing loss at the time of exiting service even though not detected by the whispered voice test, but conversely that would have shown up on audiometric testing.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010); 38 U.S.C.A. § 5103A(a) (providing, in pertinent part, that VA must make "reasonable" efforts to assist, and recognizing that in some instances more definitive comment on etiology simply is not possible for various possible reasons).  


As already alluded to, also of record is a May 2011 opinion by a VA treating physician stating that it is likely that the Veteran's hearing loss was "exacerbated" by exposure to noise during his active service in a combat zone.  This opinion has little probative value, however, as it is not supported by any explanation, does not account for the fact that the Veteran's hearing was found to be normal at separation, and does not account for the fact that his hearing loss did not manifest until several years after service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions).  Therefore, this opinion is outweighed by the March 2012 VA examiner's opinion, which was rendered by a physician specializing in audiology, takes into account the Veteran's pertinent medical history, and is supported by an explanation.  

The March 2012 VA examiner's opinion also outweighs the Veteran's own opinion that his current hearing loss and tinnitus were caused or aggravated by the noise exposure during his service, again, even accepting that it occurred as alleged.  As a layman in the field of medicine, he does not have the necessary training or expertise to render a competent opinion on this complex medical issue, which cannot be based on lay observation alone given the time that elapsed between his service and the onset of his hearing loss and tinnitus many years later.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  Thus, his opinion by itself cannot support his claim, and is outweighed by the findings to the contrary by the VA examiner, an objective medical professional specializing in audiology who considered the Veteran's statements and the pertinent evidence of record and found against such a relationship or cause-and-effect correlation.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).


The Board also has considered the Veteran's March 2012 statement that "on a typical day" while serving as a gunner in the Philippines he would be in proximity to a 105mm cannon that shot 50 to 100 rounds, and that later that night he often had blood running out of his ears from the concussion.  He also indicated on the NA Form 13055 that he was treated during service on an outpatient basis at a field hospital for hearing loss and tinnitus.  The Board does not find these statements to be credible as he did not mention such an important history during his VA examination, notwithstanding the fact that he was provided an opportunity to relate it at that time.  Rather, he told the examiner that he did not remember when his hearing loss had begun, and he stated that his tinnitus had begun just 10 years prior to that examination, so, again, meaning around 2002, rather than during his service that had ended many years, indeed many decades, earlier.  It is highly implausible that he would fail to mention treatment for hearing loss and tinnitus at a field hospital during service, or frequent bleeding in his ears, at the VA examination if this in fact had occurred.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  It is equally implausible that, in his March 2012 statement, which he submitted in support of his claims, he did not mention being treated for hearing loss and tinnitus at a field hospital when asserting that he had experienced bleeding of his ears during his service.  If he in fact was treated for the bleeding in his ears rather than hearing loss or tinnitus, the bleeding alone does not show that he had hearing loss or tinnitus at the time.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later); Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (Contemporaneous medical findings may be given more probative weight).


Moreover, even assuming for the sake of argument that he did in fact "often" have bleeding in his ears after being in proximity to firing canons, or that he was treated for hearing loss and tinnitus during his service, the examiner's opinion is predicated on the fact that hearing acuity was normal by the time of separation from service and that the current hearing loss and tinnitus did not manifest until some time after service (the Veteran could not remember when), and with a history of extensive, intervening, post-service noise exposure spanning many years.  Thus, the opinion ultimately did not turn on whether the Veteran also had experienced transient hearing loss, tinnitus, or bleeding of the ears during his service that had resolved prior to separation.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied entirely on the absence of evidence in the STRs to provide a negative opinion).  In this particular instance, the VA examiner accepted the occurrence of the claimed injury (acoustic trauma) in service, nonetheless still disassociated the Veteran's current hearing loss and tinnitus from that injury during his service.  Accordingly, the probative value of the Veteran's statements must be discounted, and they are outweighed by the findings of the VA compensation examiner. 

Because the most competent and credible evidence shows the Veteran's current hearing loss did not manifest until several years after his service, service connection is not warranted based on chronicity (permanency) in service or continuity of symptoms after service, and is not warranted on a presumptive basis for hearing loss alternatively manifesting to a compensable degree within one year of separation.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).  The preponderance of the evidence otherwise weighs against a nexus to in-service noise exposure or acoustic trauma, as explained above.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.  Thus, the criteria for service connection are not satisfied.  See id.


The Board is mindful of the fact that the Veteran's service records unfortunately are missing, and were likely destroyed in the 1973 fire according to the NPRC.  The Board has thus given very careful consideration to his contentions.  Nevertheless, both the Board and the VA examiner who rendered the nexus opinion are limited by the credible facts of record.  According to the VA examiner, hazardous noise exposure and consequent acoustic trauma in service, alone, would not have factored into the later onset of hearing loss and tinnitus several years after service.

In summary, because the preponderance of the evidence is against these claims, the benefit-of-the-doubt rule does not apply, and service connection for hearing loss and tinnitus is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for bilateral hearing loss is denied.

The claim of entitlement to service connection for tinnitus also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


